                                                         FILED
                                                         CLERK
UNITED STATES DISTRICT COURT                   5/24/2021 5:15 pm
EASTERN DISTRICT OF NEW YORK                      U.S. DISTRICT COURT
---------------------------------------X     EASTERN DISTRICT OF NEW YORK
HAMILTON ROAD REALTY LLC,                         LONG ISLAND OFFICE

                      Appellant,               ORDER
                                               21-CV-2724(JS)
          -against–

ALLAN B. MENDELSOHN, ESQ.,
as Chapter 7 Trustee of the
Bankruptcy Estate of
Hamilton Road Realty LLC,

                    Appellee.
---------------------------------------X
In re

HAMILTON ROAD REALTY LLC,                      Chapter 7
                                               19-BK-72596(REG)
                    Debtor.
---------------------------------------X

APPEARANCES
For Appellant:        Ronald David Weiss, Esq.
                      Michael Farina, Esq.
                      Ronald D. Weiss, P.C.
                      734 Walt Whitman Road, Suite 203
                      Melville, New York 11747

For Appellee/
Chapter 7 Trustee:    Fred S. Kantrow, Esq.
                      The Kantrow Law Group, PLLC
                      6901 Jericho Tunrpike, Suite 230
                      Syosset, New York 11791

                      Allan B. Mendelsohn, Esq., Chapter 7 Trustee
                      Allan B. Mendelsohn, LLP
                      38 New Street
                      Huntington, New York 11743
SEYBERT, District Judge:

           Debtor/Appellant Hamilton Road Realty LLC (“Appellant”)

commenced this Appeal on May 12, 2021, appealing the order of the

United States Bankruptcy Court for the Eastern District of New

York (Grossman, Bankr. J.), dated May 11, 2021, confirming the

sale, free and clear of all liens, claims, encumbrances, and

security   interests,    of   real    property         commonly   known   as   14

Sandringham    Lane,   Southampton,       New   York    (the   “Property”),    to

William Mulligan and Anthony Riccio (the “Confirmation Order”).

(Appeal, ECF No. 1; Confirmation Order, ECF No. 1-1, at ECF pp. 4-

8.)   On May 17, 2021, Appellant filed a motion for an emergency

stay of the Confirmation Order because, among other reasons, the

Chapter 7 Trustee/Appellee (the “Trustee”) was set to close on the

sale of the Property on May 20, 2021.              (Mot., ECF No. 4.)          On

May 18, 2021, the Court entered an order temporarily granting a

stay “to preserve the status quo given the time constraints, and

to    afford    the     Trustee/Appellee          time      to    respond      to

Debtor/Appellant’s emergency motion.”           (May 18, 2021 Elec. Order.)

The Court has now received and reviewed the Trustee’s response

(see Trustee Opp., ECF No. 6) and heard oral argument (May 24,

2021 Min. Entry, ECF No. 8).          For the reasons that follow, the

motion for an emergency stay pending appeal is DENIED.




                                      2
                 BACKGROUND AND PROCEDURAL HISTORY1

            The Court presumes the parties’ familiarity with the

underlying facts and procedural history of this case and the

bankruptcy case.

            By way of brief background, on February 14, 2020, the

Bankruptcy Court converted Appellant’s bankruptcy case from a case

under Chapter 11 of the Bankruptcy Code to a case under Chapter 7

and appointed Allan B. Mendelsohn as the Trustee.     (BK Dkt., ECF

Nos. 55 & 56.)   As relevant here, on February 13, 2021, the Trustee

filed a motion to sell the Property to third parties pursuant to

11 U.S.C. §§ 363(b) and (f), free and clear of all liens, claims,

and encumbrances.     (BK Dkt., ECF No. 158.)    On April 19, 2021,

Judge Grossman held a hearing where he read a bench memorandum

into the record and granted the Trustee’s motion to sell the

Property.    (BK Dkt., Apr. 19, 2021 Text Entry.)     The following

day, April 20, 2021, Judge Grossman issued an Order approving the

sale of the Property pursuant to Sections 105(a), 363, and 704 of

the Bankruptcy Code (the “April 20 Sale Order”), which provided,

among other things:

            ORDERED that the Trustee shall consider the
            offers of the two proposed Purchasers, to wit:
            Brian Flores and Marissa Accardi Flores and

1 “The Court takes judicial notice of the documents filed in
Appellant’s underlying” bankruptcy case.      Nanan v. Nationstar
Mortgage, LLC, No. 20-CV-5276, 2021 WL 1998933, at *1 n.2 (E.D.N.Y.
May 19, 2021) (collecting cases). Citations to “BK Dkt.” refer to
the docket in Appellant’s Bankruptcy Case, No. 19-72596 (E.D.N.Y).
                                  3
            William Mulligan and Anthony Riccio, at an
            auction sale to be conducted by the Trustee on
            April 20, 2021 at a time to be determined by
            the Trustee, via Zoom; and it is further

            ORDERED that at the conclusion of the auction
            sale, the Trustee will submit to the Court a
            proposed Order confirming the sale to the
            successful party making the highest and best
            offer at the auction

(BK Dkt., Apr. 20, 2021 Order, ECF No. 194, at 3-4.)        On April 26,

2021,    the   Bankruptcy   Court    issued     a   Memorandum   &    Order

supplementing the April 20 Sale Order.        (BK Dkt., Apr. 26 M&O, ECF

No. 197.)

            On April 23, 2021, the Trustee moved the Bankruptcy Court

to confirm the sale of the Property to Mulligan and Riccio for

$2,005,000. (BK Dkt., ECF No. 195.) Appellant opposed the motion,

arguing that it did “not appear in connection with the auction”

because Appellant “was considering what posture it wanted to take

with regards to the Court’s Bench Memorandum entered on April 19,

2021.”   (BK Dkt., ECF No. 200, ¶ 8.)         Appellant also represented

that, on April 29, 2021, it offered to “purchase the Trustee’s

right, title and interest” in the Property for $2,010,000 pursuant

to 11 U.S.C. § 363, which according to Appellant, constituted a

higher/better offer.    (Id. ¶ 9.)       The Trustee allegedly responded

that it would not consider the offer unless Appellant was “willing

to give [a] down payment of 10% of its offer.”          (Id. ¶ 10.)    The

Trustee responded to Appellant’s objection and asserted, among


                                     4
other things, that “the risk to the estate and its creditors is

simply too great, given an alleged upside of a mere $5,000.”                    (BK

Dkt., ECF No. 201, ¶¶ 3-6.)         On May 10, 2021, Judge Grossman held

a hearing and granted the Trustee’s motion to confirm the sale and

denied Appellant’s motion for a stay.            (BK Dkt., May 10, 2021 Text

Entry.) On May 11, 2021, Judge Grossman entered the Confirmation

Order, and on May 12, 2021, Appellant filed this Appeal.                      (See

Confirmation Order.)

          On    May   17,   2021,    Appellant     filed    a   motion    for   an

emergency stay pursuant to Federal Rule of Bankruptcy Procedure

8007.   (See Mot.)     In its motion, Appellant argued it would be

irreparably harmed by the closing on the sale of the Property on

May 20, 2021, because after closing, title to the Property is

“irrevocably transferred to a good faith purchaser” pursuant to

Section 363(m) of the Bankruptcy Code.             (Id. at 6-9.)        Appellant

also argued, among other things, that it established a substantial

possibility of success on appeal because the Trustee’s auction of

the Property was not an open auction.            (Id. at 10-13.)

          The    Trustee    opposed        the   motion,    and      argued   that

Appellant: (1) lacks standing; (2) fails to establish irreparable

harm;   (3) cannot    demonstrate      substantial         injury;     (4) cannot

demonstrate success on the merits; and (5) fails to show that a

stay satisfies the pubic interest.           (See Trustee Opp.)         The Court

heard oral argument on May 24, 2021.             (May 24, 2021 Min. Entry.)

                                       5
                                 DISCUSSION

            Upon due consideration of the parties’ submissions and

arguments, and assuming that Appellant has standing to prosecute

this Appeal, the motion for an emergency stay is DENIED.

            There are four factors the Court must consider before

staying the actions of a lower court: “(1) whether the movant will

suffer irreparable injury absent a stay, (2) whether a party will

suffer substantial injury if a stay is issued, (3) whether the

movant has demonstrated a substantial possibility, although less

than a likelihood, of success on appeal, and (4) the public

interests that may be affected.”            Hirschfeld v. Bd. of Elections

in   City   of   N.Y.,   984   F.2d   35,    39   (2d   Cir.   1993)   (internal

quotations omitted).       “[T]he movant bears the burden of proving

that a stay should be granted, and stays pending an appeal are

only granted in limited circumstances.”            In re Taub, 470 B.R. 273,

277 (E.D.N.Y. 2012).       On balance, these factors tip in favor of

denying the motion for an emergency stay.

            As a preliminary matter, the Court agrees with the

Trustee that the Second and Fourth factors, whether a party will

suffer substantial injury if a stay is issued and the public

interests that may be affected, weigh in favor of denying the stay.

(See Trustee Opp. at 12-14, 18.)            Indeed, delaying on the sale of

the Property “would serve only to impose further financial harm on

the creditors of the bankruptcy estate.”                (Trustee Opp. at 13);

                                       6
Hamilton Rd. Realty, LLC v. United States Tr., No. 20-CV-1746,

2021 WL 878734, at *4 (E.D.N.Y. Mar. 9, 2021) (stating that the

“interest of the creditors in resolving this case as well as the

need for judicial efficiency support denial of the stay.”).                   And,

while   Appellant      arguably       establishes     the      first     factor,

“irreparable injury,” because the Appeal may become moot absent a

stay, see In re DeGennaro, No. 20-CV-7958, 2020 WL 6827936, at *1

(S.D.N.Y. Oct. 2, 2020), the third factor “substantial success” on

the merits, which is the “single most important factor,” weighs in

favor of denying the stay, see In re Taub, 470 B.R. at 278.

             Specifically, now that the auction has taken place, the

only issue is whether, “in light of the conduct of the auction and

the resulting bids, the Trustee has exercised appropriate business

judgment in recommending that the resulting proposed sale[] be

approved.”     In re Allard, No. 18-14092, 2019 WL 4593854, at *5

(Bankr. S.D.N.Y. Sept. 20, 2019).             At the outset, the Court

observes    that   although    Appellant   was   aware      that   the   Trustee

intended to sell the Property, it made an untimely offer to

purchase the Property.        Appellant does not argue that the Trustee

was required to consider the untimely offer.                Yet, the Trustee

allegedly    exercised   his    business   judgment      and   considered      and

rejected the purported and belated offer.

             Significantly, Appellant makes no arguments that the

Bankruptcy    Court   abused    its   discretion    in    deferring      to    the

                                       7
Trustee’s business judgment in accepting Mulligan and Riccio’s

offer and denying Appellant’s purported and belated offer.         There

is no doubt that Appellant’s alleged offer is higher than Mulligan

and Riccio’s offer.    However, at oral argument, Appellant failed

to articulate how its offer to purchase the property for more than

Mulligan and Riccio’s offer is a better and higher offer.         To that

extent, the Court agrees with the Trustee that, even if Appellant

were permitted to, or elected to, participate in the auction, other

than claiming it offered an additional $5,000, Appellant offers no

proof that it tendered to the Trustee (and not only this Court):

(1) of a signed purchase and sale contract to the Trustee; (2) that

it made -- or attempted to make -- a good-faith earnest money

deposit supporting its offer; (3) that it offered financials or

other documentation of its true financial ability to consummate

the transaction; or (4) of its ability to expeditiously close the

sale.   (See Trustee Opp. at 14-17.)    These are precisely the types

of   non-monetary   factors   a   Trustee   considers   when   evaluating

competing bids for the best offer, not just the highest offer.        To

be sure, at oral argument, the Trustee stated that, given the

Appellant’s vague, unsubstantiated offer, he was unable to perform

the necessary “apple-to-apple” comparison of Appellant’s purported

offer with the offers already received.2


2 While Appellant submits some documents supporting its financial
status in support of its motion, there is no proof these records
                                    8
            In sum, other than frustration with not being able to

purchase the Property, Appellant has offered too little too late

to support the conclusion that its amorphous proposed offer is

better than that of Mulligan and Riccio.              In other words, the

record before the Court presents no basis to stay the Confirmation

Order pending appeal of the Confirmation Order, which seeks review

of the Bankruptcy Court’s approval of the Trustee’s business

judgment.     This finding is underscored by the well-established

proposition   that   the   Trustee   “is   entitled    to   great   judicial

deference in deciding which bid to accept as the best and highest

bid on the sale of the Debtor’s assets.”              In re Ashley River

Consulting, LLC, No. 14-13406, 2015 WL 6848113, at *9 (Bankr.

S.D.N.Y. Nov. 6, 2015) (citations omitted).           Therefore, Appellant

has not demonstrated “a substantial possibility of success” on its

claim that the Bankruptcy Court erred in approving the Trustee’s

exercise of his business judgment and confirming the sale of the

Property to Mulligan and Riccio.         In re Taub, 470 B.R. at 278.

            To the extent Appellant takes issue with the mechanics

of the April 20 Sale Order, Appellant never sought a stay of the

April 20 Sale Order nor did it appeal the April 20 Sale Order to

this Court.    Nonetheless, the Court would deny an emergency stay



were provided to the Trustee for consideration. In any event, the
Bankruptcy Court approved the Trustee’s business judgment in
declining to accept Appellant’s belated offer, as discussed
herein.
                                     9
based on the argument, to the extent asserted, that Mulligan and

Riccio are not “good faith” purchasers under Section 363(m) of the

Bankruptcy Code.     Appellant fails to point to evidence of “fraud

or   collusion   between   the   Trustee,   auctioneer,    and   purchasers

before, during, or after the sales process.”         In re Allard, 2019

WL 4593854, at *6.    Moreover, the Court rejects the representation

that the auction was closed or that Appellant did not receive

notice of the auction.     To the contrary, Appellant represented in

a filing to the Bankruptcy Court, and again to this Court during

oral argument, that it did “not appear in connection with the

auction” because Appellant “was considering what posture it wanted

to take with regards to the Court’s Bench Memorandum entered on

April 19, 2021.”     (BK Dkt., ECF No. 200, ¶ 8.)          Thus, Appellant

received notice of the auction and made the intentional decision

to forgo appearing and bidding at the auction.            Any arguments to

the contrary strike the Court as disingenuous.       Finally, there are

no arguments that the sale process did not comply with the April

20 Sale Order.   In re Allard, 2019 WL 4593854, at *6.        Accordingly,

the Court would not be inclined to find that Appellant established

“a substantial possibility of success” on arguments that Mulligan

and Riccio are not good faith purchasers.

            Three out of the four factors weigh in favor of denying

the stay.   Therefore, Appellant’s motion for an emergency stay is

DENIED.

                                    10
                           CONCLUSION

          For the reasons stated herein, the Court’s temporary

stay, entered May 18, 2021 to maintain the status quo pending

today’s 1:00 p.m. hearing, is hereby EXTINGUISHED and Appellant’s

emergency motion for a stay pending appeal (ECF No. 4) is DENIED.

The Appellant shall file a letter with the Court within fourteen

(14) days, indicating whether the sale of the Property has closed

and whether the closing has rendered the Appeal moot.



                                        SO ORDERED.


                                        __/s/ JOANNA SEYBERT ___
                                        Joanna Seybert, U.S.D.J.


Dated:    May _24_, 2021
          Central Islip, New York




                               11
